Citation Nr: 0330879	
Decision Date: 11/07/03    Archive Date: 11/17/03	

DOCKET NO.  02-04 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to January 17, 2002, 
for additional compensation for a dependent spouse.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the benefit sought on appeal.  
The veteran, who had active service from August 1968 to 
August 1970, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.


REMAND

As a preliminary matter, the Board is required to address 
the Veterans' Claims Assistance Act of 2000 (VCAA) that 
became law in November 2000.  The VCAA provides, among other 
things, that the VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

In this case, while the VCAA became law in November 2000 and 
the veteran filed a claim for additional compensation 
benefits based on a dependent wife in January 2002, the 
record on appeal does not reflect that the veteran has been 
notified of the VCAA, and more specifically, that he has 
been informed of the information or evidence necessary to 
substantiate his claim, as well as the evidence the VA would 
seek to provide and which evidence the appellant was to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the failure by the BVA to 
enforce compliance with the requirements of 38 U.S.C.A. 
§ 5103(a) for the VA to inform a claimant of the information 
or evidence necessary to substantiate a claim, as well as to 
inform a claimant of which evidence the VA will seek to 
provide and which evidence the claimant is to provide, is 
remandable error.  

Given the guidance from the Court, this procedural error 
must be addressed prior to final appellate review.  The 
Board also notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 
(Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
This decision will likely have bearing on the notice 
provided to the appellant concerning the VCAA.

Therefore, in order to give the appellant every 
consideration with respect to the present appeal, and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, this 
case is REMANDED for the following action:

The RO should consider the veteran's 
claim under the VCAA.  In doing so, the 
RO should ensure that the notification 
and assistance requirements of the VCAA 
are satisfied, including notifying the 
appellant of the division of 
responsibilities between the VA and the 
veteran for obtaining evidence in 
support of his claim.  The RO should 
ensure that all of the VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), the recent 
decision in Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), as well 
as 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
any other applicable legal precedent.  

If any additional evidence is received based on the 
development requested above, the case should again be 
reviewed by the RO on the basis of the additional evidence.  
If the benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does 
not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action 
is required of the veteran until he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




